BONDY, District Judge.
Plaintiff moves, pursuant to Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A. for an order directing the defendants to produce and to give to plaintiff and his attorneys an inspection of “the process which the defendants have been using and still use in the manufacture of beads” and of “the bead making machine which the defendants have been using and still use.” From the affidavits it is not Cclear whether or not the plaintiff claims that the defendants have been, or are, using only one process and only one machine.
If a party does not have sufficient information to describe the document or object which he desires to inspect, he may submit written interrogatories to, or take the deposition of the other party to obtain such information, and on the basis thereof, apply for an order under Rule 34. See Schoenberg v. Decorative Cabinet Corporation, D.C., 27 F.Supp. 802, 803; Connecticut Importing Co. v. Continental Distilling Corporation, D.C., 1 F.R.D. 190, 193; Marzo v. Moore-McCormack Lines, D.C., 7 F.R.D. 378, 380, 381; 2 Moore’s Federal Practice 2638, 2639.
The motion accordingly is denied with leave to renew upon a sufficient designation of the object to be inspected.